DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Feng (US 20210232263 A1).

	Regarding claim 1, Feng teaches a touch display panel, comprising: 
	a substrate (100) (Fig. 1, [0041]); and 
	a first mesh electrode (210/220) disposed on the substrate (Fig. 1, [0041], [0045]) and comprising: 
	5a plurality of first extending portions (210) arranged along a first direction and extending in a second direction, wherein the first direction intersects with the second direction (Fig. 1, [0041]-[0042], where the first touch electrode 210 extends in a X direction); 
	a plurality of second extending portions (220) arranged along the second direction and extending in the first direction (Fig. 1, [0041]-[0042], where the second touch electrode 220 extends in a Y direction); and 
	a plurality of first disconnection regions (202) arranged along the first direction and 10extending in the second direction, wherein the plurality of first disconnection regions overlap the plurality of second extending portions and do not overlap the plurality of first extending portions (Fig. 1, [0048]-[0049], where the disconnection area 202 extends in a X direction and does not overlap the first electrodes 210 but does overlap the second electrodes 220).

	Regarding claim 20, Feng teaches the touch display panel according to claim 1, further comprising: 
	a display medium layer; and 10a pixel array substrate, wherein the display medium layer is disposed between the pixel array substrate and the substrate (Fig. 1, [0041]-[0043], where the substrate 100 is an OLED panel or LCD panel, which have pixels and display mediums necessarily).

Allowable Subject Matter

Claims 2-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER D MCLOONE/Primary Examiner, Art Unit 2692